         Case 5:19-cv-00834-DAE Document 100 Filed 07/26/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


MALIBU MEDIA, LLC,                               §
                                                 §
                  Plaintiff,                     §                 5-19-CV-00834-DAE
                                                 §
vs.                                              §
                                                 §
JOHN DOE, INFRINGER USING IP                     §
ADDRESS 70.121.72.191;                           §
                                                 §
                  Defendant.                     §
                                                 §
                                                 §

                                            ORDER

       Before the Court are (1) Plaintiff Malibu Media, LLC’s Motion to Extend Deadline to

Revive Corporate Status, Dkt. No. 87, and (2) Defendant John Doe’s Renewed Motion to Modify

the Scheduling Order and Leave to File First Amended Answer, Second Amended

Counterclaims, and to Join a Counter Defendant, Dkt. No. 88. The Motions were referred for

disposition pursuant to Rules CV-72 and 1 of Appendix C of the Local Rules of the United

States District Court for the Western District of Texas. See Jul. 7, 2021 text orders. On July 23,

2021, the Court held a hearing on the Motions at which all parties appeared through counsel of

record. For the reasons stated on the record at the July 23 hearing, IT IS ORDERED THAT:

        Malibu’s Motion to Extend, Dkt. No. 87 is GRANTED IN PART AND DENIED IN

PART. Plaintiff Malibu shall have 30 days from the date of this Order to cure the defect in its

corporate status. If Malibu fails to cure the defect within that time period, no further extensions

will be permitted, absent a significant evidentiary showing of diligence and necessity.




                                                1
         Case 5:19-cv-00834-DAE Document 100 Filed 07/26/21 Page 2 of 2




       Doe’s Motion to Amend, Dkt. No. 88, is GRANTED IN PART, DENIED IN PART,

AND DISMISSED IN PART AS MOOT. Doe may amend his complaint to assert an

affirmative defense of lack of capacity. All other relief requested is denied.

       IT IS SO ORDERED.

       SIGNED this 26th day of July, 2021.




                                              RICHARD B. FARRER
                                              UNITED STATES MAGISTRATE JUDGE




                                                  2
